Case: 12-11131   Date Filed: 09/07/2012       Page: 1 of 2

                                                               [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                       ________________________

                              No. 12-11131
                          Non-Argument Calendar
                        ________________________

                   D.C. Docket No. 1:02-cr-20334-KMM-1

UNITED STATES OF AMERICA,

                                 llllllllllllllllllllllllllllllllllllllllPlaintiff-Appellee,

                                    versus

ROBERTO DELGADO,

                              llllllllllllllllllllllllllllllllllllllllDefendant-Appellant.

                       ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       ________________________

                             (September 7, 2012)

Before PRYOR, FAY and KRAVITCH, Circuit Judges.

PER CURIAM:

     Roberto Delgado appeals his sentence of 13 months of imprisonment
              Case: 12-11131     Date Filed: 09/07/2012    Page: 2 of 2

following the revocation of his supervised release. 18 U.S.C. § 3583(e)(3).

Delgado argues that his sentence is unreasonable. We affirm.

      The district court did not abuse its discretion when it sentenced Delgado to

13 months of imprisonment. Delgado admitted violating a term of his supervised

release by being arrested and charged in a Florida court for battery. United States

v. Sweeting, 437 F.3d 1105, 1107 (11th Cir. 2011). The district court sentenced

Delgado to a term within the advisory guideline range, which we ordinarily expect

to be reasonable. United States v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir.

2008). The district court reasonably determined that Delgado’s past offenses and

inability to comply with the terms of probation required that he serve a term of

imprisonment to punish him adequately, deter similar future conduct, and protect

the public. See 18 U.S.C. § 3553(a). Delgado entered the United States in 1994.

In 1995, after he was convicted in a Florida court of burglary and grand theft,

Delgado failed to complete a deferred prosecution program and then violated his

probation. Between 1996 and 2002, Delgado was convicted of burglary, grand

theft, criminal mischief, petit theft, resisting a merchant and burglary, and resisting

arrest without violence, and he was charged, but not prosecuted, for seven other

offenses. Delgado’s sentence is reasonable.

      We AFFIRM Delgado’s sentence.

                                           2